Title: From Thomas Jefferson to United States Congress, 25 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate and House of Representatives  
                        of the United States 
                     
                     Mar. 25. 1808.
                  
                  I transmit to both houses of Congress a report from the Surveyor of the public buildings of the progress made on them during the past season, of their present state, and of that of the funds appropriated to them. these have been much exceeded by the cost of the work done, a fact not known to me till the close of the season. the circumstances from which it arose are stated in the report of the Surveyor.
                  
                     Th: Jefferson 
                     
                     
                  
               